Case 20-14312-amc         Doc 24   Filed 03/23/21 Entered 03/23/21 08:37:22             Desc Main
                                   Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re: Kia L. Ragland                     :
       a/k/a Kia L. Birch,                :        Chapter 13
        Debtor(s)                         :
                                          :
                                          :
Anthony Birch,                            :
           Movant,                        :        Bankr. #20-14312/AMC
            v.                            :
                                          :
Kia L. Ragland,                           :        11 U.S.C. § 362
a/k/a Kia L. Birch,                       :
              Debtor,                     :
             and                          :
                                          :        Hearing Date: April 14, 2021, 11 A.M.
William C. Miller,                        :
Chapter 13 Standing Trustee,              :
            Trustee.                      :


          AMENDED MOTION FOR RELIEF FROM AUTOMATIC STAY
      TO RESUME EQUITABLE DISTRIBUTION PROCEEDINGS IN DIVORCE

       Anthony Birch (hereinafter “Movant”), by and through the undersigned counsel, the Law
Offices of Sherri R. Dicks, P.C., hereby files this motion (hereinafter “Motion”) requesting the
entry of an order granting relief from the automatic stay pursuant to Section 362(d) of Title 11 of
the United States Code (hereinafter the “Code”); and granting such other and further relief as this
Court deems just and proper in the matter of Kia L. Ragland, a/k/a Kia L. Birch (hereinafter
“Debtor”)(together, “the Parties”). In support of the motion, Movant respectfully avers:

                                        JURISDICTION

       1. This Court has jurisdiction over this matter pursuant to 28 U. S. C. §§ 157 and 1334.

Venue is proper pursuant to 28 U. S. C. § 1408. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b).

                                        BACKGROUND

             1.         Movant is the estranged spouse of Debtor.
Case 20-14312-amc      Doc 24      Filed 03/23/21 Entered 03/23/21 08:37:22            Desc Main
                                   Document     Page 2 of 3



           2.        A Complaint in Divorce was filed by Movant against the Debtor in or

    about March 2019 at the Court of Common Pleas, Philadelphia County, Family Division,

    March Term 2019, No. 8426 (hereinafter “Matter”).

           3.        The Matter had proceeded to the point of Equitable Distribution Master’s

    Hearing for the above-mentioned Complaint in Divorce, or final decision to be made in

    dissolution of the marriage.

           4.        Upon knowledge of the bankruptcy filing of the Debtor, the Matter was

    adjourned pending the decision for stay relief by this Honorable Court.

           5.        At the time of the Matter, neither Movant nor the Debtor opposed

    petitioning this Court for stay relief to permit the divorce proceedings to resume.

           6.        Movant requests that pursuant to the foregoing, that this Court enter an

    Order that provides that any Settlement between the Parties shall be non-dischargeable

    pursuant to 11 U.S.C. §§ 1328, 523(c); and Fed. R. Bankr. P. 4007(c), and cannot be

    eliminated by the instant bankruptcy filing, re-filing, or conversion to any other chapter of

    Bankruptcy, including, but not limited to Chapter 7, 11, or 12.

           7.        The Parties have joint ownership in the real estate located at 1933 Church

    Lane, Philadelphia, PA 19141, as listed on Schedules A/B and H.

           8.        There are no other joint debts held between the Parties.

           9.        Movant further requests that upon entry of this Order, within five (5) days

    of the final Equitable Distribution Agreement, Debtor be ordered to amend the current

    Chapter 13 Plan and Schedule A/B to reflect any excess equity as a result thereof.

           10.       Currently, the Voluntary Petition of the Debtor alleges equal ownership of

    the real estate listed on Schedule A but demands sixty percent (60%) distribution in her




                                               2
Case 20-14312-amc       Doc 24     Filed 03/23/21 Entered 03/23/21 08:37:22             Desc Main
                                   Document     Page 3 of 3



    answer to the Complaint in Divorce. Debtor further understands that this and any other

    amendment included herein may need to be executed post-confirmation.

            11.       Movant further avers that the language of this Motion for Relief and

    subsequent Order shall not be construed presumptively against any of the parties.

            12.       Movant also avers that any Order entered as a result of this Motion shall

    not constitute an admission of any of the allegations against either of the Parties, and shall

    not be considered as an admission of liability, wrongdoing or any improper action.

            13.       Movant further requests that this Court’s Order provide that any violation

    of the covenants of the within Motion for Relief and/or Order by either party will cause that

    party to bear the legal fees and costs of litigating such violation.

            WHEREFORE, based upon the foregoing, Movant Anthony Birch prays that this

     Honorable Court enter an Order granting relief from the automatic stay, and any other such

     relief that this Court deems fair and just.

                                                   Respectfully submitted,

                                                   LAW OFFICES OF SHERRI R. DICKS, P.C.

                                                /s/Sherri Dicks
                                            By: SHERRI DICKS
                                                Counsel for Movant Anthony Birch




                                                   3
